Order entered October 15, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00822-CR

                        WILLIAM TRAVIS HENDRIX, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-82997-2017

                                         ORDER
       Before the Court is court reporter Antoinette Varela’s October 12, 2018 request for

additional time to file the reporter’s record. We GRANT the request and ORDER the reporter’s

record due November 12, 2018. We caution Ms. Varela that further extensions are disfavored.


                                                    /s/   LANA MYERS
                                                          JUSTICE